Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 11 are allowable over the prior art. The prior art of record does not teach that the one or more right side wing rotor assemblies protrude forward of the leading edge of said right side wing along a middle section of the wing span, and wherein the centers of mass of each of the one or more right side rotor assemblies are forward of the leading edge of said right side wing when in a forward flight configuration; a right side wingtip rotor assembly, said right side wingtip rotor assembly comprising a propeller and a motor, wherein said right side wingtip rotor assembly is attached to the outboard tip of said right side wing; a left side wing, said left side wing coupled to a left side of said main vehicle body, said left side wing assembly comprising a forward swept wing; one or more left side rotor assemblies, said one or more left side rotor assemblies comprising a propeller and a motor, wherein one or more left side wing rotor assemblies are attached to said left side wing, and wherein said one or more left side wing rotor assemblies protrude forward of the leading edge of said left side wing along a middle section of the wing span, and wherein the centers of mass of each of the one or more left side rotor assemblies are forward of the leading edge of said left side wing when in a forward flight configuration, wherein the wings are swept forward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642